DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Benjamin J Smith on June 15, 2022.

The application has been amended as follows: 

Claim 1 is amended as follows:
An aircraft passenger compartment suite, comprising: 
a privacy shell; and 
an aircraft seat, the aircraft seat comprising: 
a primary section including a primary seatback portion and a primary seat base portion, wherein the primary section is configurable between an upright position and a lie-flat position; 
an auxiliary section including an auxiliary seatback portion and an auxiliary seat base portion, wherein the primary seat base portion and the auxiliary seat base portion are configured to form a combined seat base portion when the primary section is in the upright position, wherein the auxiliary seatback portion is coupled to the privacy shell; 
an actuatable element configured to actuate between an open position and a closed position, the actuatable element comprising:
a first surface which defines at least a portion of the auxiliary seatback portion when the actuatable element is in the closed position; and 
a second surface which defines a surface of an armrest when the actuatable element is in the open position; and 
a stowage compartment disposed within the auxiliary seatback portion, the stowage compartment positioned adjacent to the primary seatback portion of the primary section of the aircraft seat when the primary section is in the upright position and the actuatable element is in the open position; 
wherein the auxiliary seat base portion and the primary seatback portion are adjacent when the primary section is in the lie-flat position, wherein the auxiliary seat base portion includes a second actuatable element configured to rotate for extending the auxiliary seat base portion and forming a lie-flat surface with the primary seatback portion when the primary section is configured in the lie- flat position.

Claim 15 is amended as follows:
15.  An aircraft seat for an aircraft passenger compartment suite, comprising: 
a primary section including a primary seatback portion and a primary seat base portion, wherein the primary section is configurable between an upright position and a lie-flat position; 
an auxiliary section disposed adjacent to the primary section of the aircraft seat, the auxiliary section including: 
an auxiliary seatback portion including a first actuatable element disposed within the auxiliary seatback portion configured to actuate between an open position and a closed position, the first actuatable element configured to provide access to a first stowage compartment when the first actuatable element is in the open position, the first stowage compartment positioned adjacent to the primary seatback portion of the primary section; and 
an auxiliary seat base section including a second actuatable element, the second actuatable element configured to actuate between an open position and a closed position, the second actuatable element configured to provide access to a second stowage compartment when the second actuatable element is in the open position; wherein the auxiliary seatback portion is coupled to the primary seatback portion to actuate as a single section for forming a lie-flat surface with the primary section when the primary section is configured in the lie-flat position.

Claim 18 is amended as follows:
18. The aircraft seat of claim 15, wherein the auxiliary seatback portion includes a third actuatable element configured to actuate between a stowed position and a deployed position; wherein the first actuatable element is configured to rest on the third actuatable element when the first actuatable element is in the open position and the third actuatable element is in the deployed position.

Claims 16 and 17 are cancelled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed claims an aircraft compartment suite including an aircraft seat with a primary and auxiliary section. The auxiliary section comprises an actuatable section which provides access to a stowage area when actuated and, when actuated provides an additional surface. The prior art of Claucas (WO 2016216326) teaches the actuatable auxiliary surface on an auxiliary seat portion and renders obvious the stowage compartment in the auxiliary seatback, however, Claucas does not teach nor render obvious the limitations in claim 1 for rotating a second actuatable element to create a larger lie-flat portion when the primary seat is in the lie flat position, as two seats adjacent in the art, which both convert to a lie-flat position would use the same method of conversion of sliding. Therefore, claim 1 and subsequent dependent claims are allowed.
The invention of claim 15 is directed towards an aircraft compartment suite including an aircraft seat with a primary and auxiliary section. The auxiliary section comprises an actuatable section which provides access to a stowage area when actuated and, when actuated provides an additional surface, which is taught or rendered obvious by Claucas (WO 2016216326). However, it is neither taught by the prior art nor rendered obvious to have the auxiliary seatback portion coupled to the primary seatback portion and actuate as a single section to form a lie-flat surface. Therefore, claim 15 and subsequent dependent claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Balzer (US 10081278) shows an auxilary actuatable seatback with a stowage area in the seatback portion when the actuatable element is deployed. .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647